Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 22, 2019

                                        No. 04-18-00753-CV

                                        Kenneth GIBUSSA,
                                            Appellant

                                                  v.

                 Sylvia NYAUCHO, Benta Okweso Cornel and Lamech Hamisi,
                                       Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI05422
                          Honorable Norma Gonzales, Judge Presiding

                                           ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

        On March 6, 2019, this court issued an opinion and order dismissing this appeal for lack
of jurisdiction because the order appellant sought to appeal was not a final, appealable order.
Our order assessed the costs of the appeal against appellant. See TEX. R. APP. P. 43.4; but see In
re H.R., 87 S.W.3d 691, 702 n.5 (Tex. App.—San Antonio 2002, no pet.) (“For purposes of
appeal, attorney’s fees are not considered ‘costs.’”).

         On April 11, 2019, appellant filed a letter regarding our assessment of the costs of the
appeal. “A motion for rehearing must be filed within 15 days after the court of appeals’
judgment or order is rendered.” TEX. R. APP. P. 49.1. “A court of appeals may extend the time
to for filing a motion for rehearing . . . if a party files a motion [requesting an extension] no later
than 15 days after the last date for filing the motion.” TEX. R. APP. P. 49.8. Since our order in
this appeal issued on March 6, 2019, the last day for filing a motion requesting an extension of
time to file a motion for rehearing was April 5, 2019. Even if we construed appellant’s letter as
both a motion for rehearing and a motion requesting an extension of time to file a motion for
rehearing, it would not be timely filed. Accordingly, appellant’s request that this court
reconsider the assessment of costs is DENIED.
     It is so ORDERED on April 22, 2019.
                                           PER CURIAM




ATTESTED TO: ________________________________
             KEITH E. HOTTLE,
             Clerk of Court